Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
1.    	Claims 8 and 10-14 are allowed
	Claims 1-7 and 9 stand canceled
Reasons for Allowance
2.    The most representative prior art Ma “IMAGE AND VIDEO COMPRESSION NEURAL NETWORKS” ARXIV.ORG, CORNELL UNIVERSITY LIBRARY, 201 OLIN LIBRARY CORNELL UNIVERSITY ITHACA, NY 14853, 7 April 2019, XP881165996_IEEE (IDS), He (US 20,713,794) and Habibian (US 2020/0304802) in lieu of Prov. App. No. 62/821,778 where either alone or in combination the referenced arts do not disclose the generation of a flag by which the entropy coding method is determined, the flag indicating whether the data of a channel represented in the discrete feature map is all zero, then data to be coded from the discrete feature map is not coded. Further advantage in reducing the computation cost relies on skipping the unnecessary Rate Distortion (RD) calculations.

Conclusion
3. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
DRAMOS . KALAPODAS Primary Examiner Art Unit 2487
/DRAMOS KALAPODAS/